Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1, 2, 4-13, and 21-24 are pending.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raberg (U.S. 2013/0241542)).  Raberg discloses a sensor device (figure 5) that includes two TMR elements 100,101 in which the two free layers differ in that TMR element 101 includes a single free layer Free1 and TMR element 100 includes two free layer Free1,Free2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Raberg in view of Horng et al (U.S. 2008/0088986) or Wang et al (U.S. 2009/0122450).  Raberg discloses a sensor device (figure 5) that includes two TMR elements 100,101 in which the two free layers differ in that TMR element 101 includes a single free layer Free1 and TMR element 100 includes two free layers Free1,Free2 that are antiparallel coupled (paragraph 0027 – lines 27 to 29).
As to claim 1
Horng discloses that a free layer of a magnetic tunnel junction device may take the form of a single layer 50 or a bilayer 50a,50b.
Wang discloses that a TMR sensor element may utilize a single layer free layer or a bilayer free layer (paragraph 0030 – lines 3 to 12).
	It would have been obvious prior to the effective filing date of the claimed invention to one of ordinary skill in the art to have the free layer Free1 of TMR sensor element 101 take the form of a bilayer.  The motivation would have been: as evidenced by Horng and Wang, it was well established to have a single layer free layer take the form of a free layer bilayer with the two sublayers of the bilayer being in contact with each other.
	As to claim 4

	It would have been obvious prior to the effective filing date of the claimed invention to one of ordinary skill in the art to have the bilayer free layer of Raberg in view of Horng et al or Wang et al be magnetically coupled in parallel.  One of ordinary skill in the art would have recognized that antiparallel coupling generally required a non-magnetic coupling layer between magnetic layers whereas adjacent magnetic layers would be expected to be parallel coupled.
	As to claim 5
	This rejection is based on Raberg in view of Wang et al.  Wang discloses that for a bilayer free layer, the two sublayers of the bilayer may be formed from different materials having different thicknesses (column 30 – lines 13 to 15).
	It would have been obvious to have the free layer bilayer of Raberg in view of Wang et al take a form wherein the two sublayers of the bilayer have different thickness values.  The motivation would have been: Wang expressly teaches that an advantageous free layer bilayer may utilize sublayers of differing thicknesses.

Allowable Subject Matter
Claims 2, 6, 7, 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 21-24 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERSON A EVANS whose telephone number is (571)272-7574.  The examiner can normally be reached on Mon-Fri 10am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFERSON A EVANS/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        Thursday, July 29, 2021